Clerke, J.
This is a motion for a new trial, on the ground that the verdict was against the weight of evidence. All the questions were clearly and directly submitted to the jury by the judge, viz. as to the performance of the services, and as to the value of those services. Although the compensation which they have allowed was large, they were much more capable than we can be, of correctly ascertaining the value of the services rendered by the plaintiff to the defendant. It would be mere speculation, on our part, to suppose that they took the expected lease into consideration in measuring the compensation, particularly when the judge expressly told them that “ they could not resort to the lease to determine the value of the services.” There is certainly nothing in the case to induce us to say that the jury clearly and palpably decided against the weight of evidence. And under no other circumstances can I ever consent to set aside the verdict of a jury.
Davies, J., concurred.
*87[New York General Term,
September 8, 1856.